Citation Nr: 1033735	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a 
left knee disability.

2.  Entitlement to an initial rating higher than 20 percent for a 
right shoulder disability.

3.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
March 1984 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  During the 
pendency of the appeal the Veteran relocated and the RO in 
Houston, Texas assumed jurisdiction of his claims file.

In August 2009, the Veteran testified at a hearing at the VA 
office in San Antonio, Texas before the undersigned Veterans Law 
Judge (VLJ), commonly referred to as a Travel Board hearing.  A 
transcript of this hearing is associated with the claims folder.

In October 2009, the Veteran submitted additional evidence with a 
waiver of initial RO review.  Thus, no additional action in this 
regard is needed.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by X-ray 
evidence of arthritis, painful motion and range of motion limited 
to 95 degrees without instability or subluxation.

2.  The Veteran's right shoulder disability is manifested by 
limitation of motion with additional limited motion, pain and 
guarding on repetitive movement.

3.  The Veteran's hypertension is adequately controlled by daily 
medication.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent 
for a left knee disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010, 5260 (2009).

2.  The criteria are met for a 30 percent rating, and no higher, 
for a right shoulder disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, 
Diagnostic Code 5201 (2009).

3.  The criteria are met for a 10 percent rating, and no higher, 
for hypertension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear to 
be intact, that is, regarding the above discussion of prejudicial 
deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2005, 
June 2006, and August 2008.  These letters informed him of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  The later June 2006 and August 2008 letters also 
complied with Dingess by also apprising him of the disability 
rating and downstream effective date elements of his claims.  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has been 
granted and he has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended purpose 
of the notice has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In any event, here, VA also has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), by also apprising the Veteran in 
the more recent June 2006 and August 2008 letters of the 
downstream disability rating and effective date elements of his 
claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
And since providing that additional Dingess notice, the RO has 
gone back and readjudicated his claim in the November 2008 SSOC 
- including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV and 
Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in April 2005 and September 2008.  These 
examination reports and medical and other evidence on file 
contain the information needed to assess the severity of his left 
knee disability, right shoulder disability, and hypertension, the 
determinative issues.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.	Increased Rating For a Left Knee Disability

In July 2005, the RO granted service connection for status post 
arthroscopy, degenerative joint disease, left knee and assigned 
an initial 20 percent rating.  The Veteran appealed for a higher 
initial rating claiming that the currently assigned 20 percent 
rating does not sufficiently compensate him for the interference 
in his daily life caused by his left knee disability.  However 
for the reasons and bases discussed below, the Board finds that 
the Veteran's condition does not warrant a rating higher than 20 
percent.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran's left knee disability was originally rated under 
Diagnostic Code 5010 for traumatic arthritis.  DC 5010 indicates 
that the disability should be rated like degenerative arthritis 
(DC 5003) based on limitation of motion of the affected parts.  
DC 5003 provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion would 
be noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA assigns 
a 10 percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 

Under DC 5260, a 0 percent rating is warranted if the knee has 
flexion limited to 60 degrees; 10 percent rating is warranted if 
the knee has flexion limited to 45 degrees; a 20 percent rating 
is warranted if the knee has flexion limited to 30 degrees; and a 
30 percent rating is warranted if the knee has flexion limited to 
15 degrees.  For VA compensation purposes, normal range of motion 
of the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate II (2009).  

Under DC 5261 for evaluation based on limitation of extension of 
the leg, a 0 percent rating is warranted if extension of the knee 
is limited to 5 degrees; a 10 percent rating is warranted if 
extension of the knee is limited to 10 degrees; a 20 percent 
rating is warranted if extension of the knee is limited to 
15 degrees; a 30 percent rating is warranted if extension of the 
knee is limited to 20 degrees, a 40 percent rating is warranted 
if extension of the knee is limited to 30 degrees warrants; and a 
50 percent rating is warranted if extension of the knee is 
limited to 45 degrees.  

Under DC 5257, a 10 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in a 
slight knee disability; a 20 percent rating is warranted if there 
is recurrent subluxation or lateral instability resulting in a 
moderate knee disability; and 30 percent rating is warranted if 
there is recurrent subluxation or lateral instability resulting 
in a severe knee disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, respectively, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero percent rating or there must be 
objective evidence of painful motion because, read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See also 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2007), 
VA's General Counsel held that separate ratings also may be 
assigned for limitation of flexion and extension of the same 
knee.

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's left knee disability does not warrant an 
initial rating higher than 20 percent.  The evidence that 
supports this conclusion is two VA examinations dated April 2005 
and September 2008.

The April 2005 VA examination found the Veteran's left knee had 
range of motion from 0 degrees of extension to 120 degrees of 
flexion.  The examiner noted that flexion was further limited by 
25 degrees on repetitive use due to pain, fatigue and lack of 
endurance.  The examiner found no laxity of the left knee and 
negative drawer and McMurray's signs.  The examiner noted that 
the left calf was 39 cm and slightly smaller than the right calf 
which was 40 cm.  A July 2004 X-ray found the left knee was 
status post ACL reconstruction with evidence of near complete 
tear of the inferior portion of the ACL graft with minimal fibers 
remaining, findings consistent with posterior horn lateral 
meniscal tear, tricompartmental degenerative changes, regions of 
full thickness loss of articular cartilage, and small joint 
effusion. 

The September 2008 VA examination found the Veteran had a slight 
limp on the left side.  The examiner noted range of motion of the 
Veteran's left knee from 0 degrees of extension to 120 degrees of 
flexion.  The examiner did not find additional limitation of 
motion on repetitive use due to pain, fatigue, weakness, or lack 
of endurance.  The examiner noted negative posterior drawer, 
pivot shift, and varus/valgus stress tests at both 0 degrees and 
30 degrees; negative apprehension test; and 1+ anterior drawer 
and Lachman tests with good end point. The examiner noted a 
positive patellar grind test.  Although the Veteran's weight was 
the same as the April 2005 examination, his left calf was 36.5 
cm, 2.5 cm smaller than at the previous examination and about 1.5 
cm smaller than the right half.  X-rays showed left knee cruciate 
ligament reconstruction times two, degenerative arthritis, stable 
joint without radiculopathy.

The Veteran's condition does not warrant the higher 30 percent 
rating because his left knee does not have flexion limited to 15 
degrees.  Although the Veteran did have X-ray evidence of 
arthritis even factoring in the Veteran's additional limitation 
on repetitive use, the Veteran still had flexion to 95 degrees at 
the April 2005 VA examination which is in excess of even the 
noncompensable level.  As the Veteran's limitation of motion 
still exceeds the motion required for even the noncompensable 
level, the Deluca criteria cannot form the basis of a still 
higher rating.

He does not warrant a separate rating under DC 5261 because he 
does not have any limitation of extension and especially not 
limitation of extension to 10 degrees necessary for a compensable 
rating.  At both VA examinations, the Veteran had extension to 0 
degrees or full extension.  Therefore, he would not be entitled 
to a separate rating under DC 5261.

He does not warrant a separate rating under DC 5257 because he 
does not have instability or giving way of the left knee.  
Although testing revealed a 1+ anterior drawer sign, the examiner 
stated that the Veteran's left knee had no laxity and was a 
stable joint.  Without evidence of recurrent subluxation or 
lateral instability, the Veteran would not be entitled to a 
separate rating under DC 5257.

Based on X-ray evidence of arthritis, painful motion with range 
from 0 degrees extension to 95 degrees flexion but no subluxation 
or lateral instability, the Veteran would not be entitled to a 
rating higher than 20 percent under DC 5010-5260 or separate 
ratings under DC 5261 or DC 5257.  As the Veteran's condition has 
never been more than 20 percent disabling since the grant of 
service connection, there is no basis to "stage" the rating 
under Fenderson.

III.	Increased Rating for a Right Shoulder Disability

In July 2005, the RO granted service connection for status post 
Bankhart repair, right shoulder and assigned an initial 20 
percent rating.  The Veteran appealed for a higher initial rating 
claiming that the currently assigned 20 percent rating does not 
sufficiently compensate him for the interference in his daily 
life caused by his right shoulder disability.  For the reasons 
and bases discussed below, the Board finds that the Veteran's 
condition warrants a higher 30 percent rating under DC 5201.

The Veteran's right shoulder disability was originally rated 
under Diagnostic Code -5201 for limitation of motion of the arm.  
The Board will also look at other possible ratings for 
disabilities of the shoulder and arm.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

Arthritis of the shoulder can be rated under DC 5010 or DC 5003.  
DC 5003 provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion would 
be noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA assigns 
a 10 percent rating for each major joint so affected, to be 
combined, not added.  However read together, DC 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a joint, 
even if there is no actual limitation of motion. Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  The minimum rating for 
shoulder disabilities is 20 percent.  See 38 C.F.R. § 4.71a, 
DC 5201.

Limitation of motion of the shoulder and arm is determined by DC 
5201.  Under DC 5201, a 20 percent rating is assigned where 
motion of the arm is limited to the shoulder level (i.e., 90 
degrees of abduction), regardless of whether the major or minor 
arm, or where motion of the minor arm is limited to midway 
between the side and shoulder level (i.e., 45 degrees of 
abduction).  A 30 percent rating is warranted for limitation of 
motion of the minor arm to 25 degrees from the side, whereas this 
warrants an even higher 40 percent rating for the major arm.  See 
38 C.F.R. § 4.71a, DC 5201.

Normal shoulder motion is defined as from 0 to 180 degrees of 
forward elevation (flexion), from 0 to 180 degrees of abduction, 
and from 0 to 90 degrees of internal and external rotation.  See 
38 C.F.R. § 4.71, Plate I.

DC 5202 for other impairment of the humerus provides for a 20 
percent rating for malunion of the humerus with moderate 
deformity of the major or minor shoulder,  malunion of the 
humerus with marked deformity of the minor shoulder,  infrequent 
episodes of recurrent dislocations of the humerus at the 
scapulohumeral joint and guarding of movement only at the 
shoulder level of the major or minor arm, or frequent episodes of 
recurrent dislocations of the humerus at the scapulohumeral joint 
and guarding of all arm movements of the minor arm.  A 30 percent 
rating is assigned if there is malunion of the humerus with 
marked deformity of the major shoulder, or frequent episodes of 
recurrent dislocations of the humerus at the scapulohumeral joint 
and guarding of all arm movements of the major arm.  A 40 percent 
rating is assigned if there is fibrous union of the humerus of 
the minor arm.  A 50 percent rating is assigned for fibrous union 
of the humerus of the major arm or nonunion of humerus (false 
flail joint) of the minor arm.  A 60 percent rating is assigned 
for nonunion of humerus the major shoulder. Loss of head of the 
humerus (flail shoulder) is rated as 70 percent for the minor arm 
and 80 percent for the major arm.  38 C.F.R. § 4.71a, DC 5202.

DC 5203 for impairment of the clavicle or scapula provides for a 
10 percent rating for malunion of the clavicle or scapula of the 
major or minor arm, or nonunion of the clavicle or scapula 
without loose movement of the major or minor arm.  A 20 percent 
rating is warranted if there is nonunion of the clavicle or 
scapula with loose movement of the major or minor arm, or 
dislocation of the clavicle or scapula of the major or minor arm.  
38 C.F.R. § 4.71a, DC 5203.

Records show the Veteran is right-hand dominant (right-handed), 
so his right arm is considered his major arm, meaning his right 
shoulder disability is affecting his major upper extremity.

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's right shoulder disability warrants a higher 30 
percent rating under DC 5201.  The evidence that supports this 
conclusion is two VA examinations dated April 2005 and September 
2008.

The April 2005 VA examination found that the Veteran's right 
shoulder had range of motion to 90 degrees of flexion, 10 degrees 
of extension, 92 degrees of abduction, 45 degrees of internal 
rotation and 60 degrees of external rotation.  The examiner 
indicated that the range of motion was limited by an additional 
10 degrees on repetitive use due to pain, fatigue, and mild lack 
of endurance.  The examiner indicated that the right shoulder had 
an audible pop and crepitus on range of motion.  The examiner 
noted a decrease in anterior muscle mass of the right shoulder.  
An August 2004 X-ray found stable postoperative changes at the 
anterior aspect of the glenoid and stable mild osteophytosis at 
the glenohumeral joint with minimal subchondral resorption at the 
lateral aspect of the humeral head.

The September 2008 VA examination found the Veteran's right 
shoulder had range of motion to 140 degrees of forward flexion, 
60 degrees of extension, 120 degrees of abduction, 40 degrees of 
external rotation, and 45 degrees of internal rotation.  The 
examiner noted that the range of motion was not further limited 
on repetitive use by pain, fatigue, weakness or lack of endurance 
but that the Veteran did have some guarding on passive motion 
secondary to pain.  The Veteran's right shoulder had some signs 
of instability with positive apprehension test, 1+ anterior 
drawer sign and positive sulcus sign.  X-rays showed right 
shoulder dislocation with previous Bankhart repair and 
arthroscopy with post-operative superficial infection, unstable 
joint without radiculopathy.

The Veteran's disability warrants the higher 30 percent rating 
under DC 5201 because his shoulder had range of motion limited to 
90 degrees (shoulder level) sufficient for the 20 percent rating.  
The Veteran then had further limitation on repetitive use and/or 
additional guarding with pain which would entitle him to the next 
higher rating under the Deluca criteria, in this case 30 percent 
for the major arm.  However as the range of motion of the 
Veteran's arm was not limited to 25 degrees from his side, he 
would not be entitled to the even higher 40 percent rating.

While the September 2008 examiner did note some instability and 
guarding of movements of the Veteran's right shoulder, the Board 
does not find that the Veteran would be entitled to a rating 
higher than 30 percent if his disability were rated under DC 5202 
or DC 5203 rather than the diagnostic code used here, DC 5201.

As the Veteran had range of motion of his right shoulder limited 
to 90 degrees with further limitation on repetitive use due to 
pain, his disability warrants the higher 30 percent rating.  As 
the Veteran's condition has never been more than 30 percent 
disabling since the grant of service connection, there is no 
basis to "stage" the rating under Fenderson.



IV.	Increased Rating for Hypertension

In July 2005, the RO granted service connection for hypertension 
and assigned an initial noncompensable rating.  The Veteran 
appealed for a higher initial rating.  For the reasons and bases 
discussed below, the Board finds that the Veteran's disability 
warrants a 10 percent rating.

The Veteran's disease has been rated under Diagnostic Code (DC) 
7101 for hypertensive vascular disease including hypertension and 
isolated systolic hypertension.  Under DC 7101, a 10 percent 
evaluation is assigned if the diastolic pressure is predominantly 
100 or more, or if the systolic pressure is predominantly 160 or 
more.  A minimum evaluation of 10 percent is assigned for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  A 20 
percent evaluation is assigned if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more; a 40 percent evaluation is assigned if 
the diastolic pressure predominantly 120 or more; and a 60 
percent evaluation is assigned if the diastolic pressure 
predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2009).

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's hypertension warrants a 10 percent rating.  
The evidence that supports this conclusion is two VA examinations 
dated April 2005 and September 2008.

The April 2005 VA examination noted three blood pressure readings 
of 134/78, 138/80, 136/78.  The Veteran indicated that he had 
taken medication to control his blood pressure since 2003.  He 
denied any chest pain, palpitations, peripheral edema or blurred 
vision.

The September 2008 VA examination noted three blood pressure 
readings of 130/90 while sitting, 130/88 while lying down and 
132/90 while standing.  The examiner noted that his heart sounds 
were normal without murmur and that peripheral pulses were 
present bilaterally.  The examiner diagnosed hypertension 
adequately controlled on his present drug regimen.

The Veteran's hypertension warrants the higher 10 percent rating 
because he is required to take daily medication to control his 
high blood pressure.  Although the Veteran's blood pressure 
readings were in the normal range at both of his examinations, he 
did indicate that he was taking medication to control his blood 
pressure.  There are two STRs from prior to the Veteran starting 
medication showing high blood pressure -- an August 1998 record 
shows a reading of 152/85 and a January 2000 record shows a 
reading of 161/94.  This evidence in addition to the 
determination of the Veteran's treating physicians that his blood 
pressure should be controlled is sufficient to indicate that in 
the absence of his medications the Veteran's blood pressure would 
satisfy the requirements of the 10 percent rating.  However as 
there are no readings of diastolic pressure as high as 110 or 
systolic pressure as high as 200 there is no basis to assign an 
even higher 20 percent rating.

Based on elevated blood pressure readings prior to beginning 
daily medication and the use of daily medication to control his 
blood pressure, the Veteran's disease warrants the higher 10 
percent rating.  As the Veteran's disease has never been more 
than 10 percent disabling since the grant of service connection, 
there is no basis to "stage" the rating under Fenderson.

V.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 20 
percent for the Veteran's left knee disability, 30 percent for 
the Veteran's right shoulder disability, and 10 percent for the 
Veteran's hypertension contemplate the Veteran's symptoms, 
referral to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of an extra-
schedular evaluation is not required.  In other words, there is 
no evidence the Veteran's left knee disability, right shoulder 
disability, and hypertension cause impairment that is not 
contemplated by the schedular rating criteria.  Especially, 
impairment so as to cause marked interference with employment or 
required frequent periods of hospitalization so as to render 
impractical the application of the regular schedular standards.  
See Thun. 

Although the Veteran testified that his left knee disability 
makes it difficult to walk stairs at work and to stand for long 
periods of time while teaching, he did not indicate that he had 
missed any work due to his left knee disability or due to his 
other disabilities.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  So the Board does not have 
to refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The Veteran's claim for a rating higher than 20 percent for a 
left knee disability is denied.

A rating to 30 percent and no higher for the Veteran's right 
shoulder disability is granted, subject to the laws and 
regulations governing the payment of VA compensation.

A rating to 10 percent and no higher for the Veteran's 
hypertension is granted, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


